Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This is response to papers filed on March 16, 2021. Claims 103, 120, 123, 125 and 140-142 have been amended; claims 181-183, newly added. Claims 17-47, 98-101, 126-133, and 135-136 were previous cancelled.  Claims 1-16, 48-97, 104-119, and 137 have been withdrawn as a result of restriction requirement. Accordingly, claims 102-103, 120-125, 134, and 138-183 are pending in the application.

Election
Newly submitted claims 181-182 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 181 is drawn to a composition comprising an encapsulated alkalinizing agent, classifiable in CPC A61K47/6911.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 180-181 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Applicant argues that currently amended claims 120 and 123 are not drawn to separate methods, but further limit the method recited in claim 125 and should be examined. 

It should be noted that claim 134 should have been withdrawn because it is directed to a method further comprising up-regulating the sulfonating capacity of hair bearing skin, hair follicles, and/or keratinocyte cells, and wherein the topical solution further includes a penetration enhancer. Since applicant has received an action on the merits for the originally presented claim 134, the newly added claim 184 will be examined..  
Claims 103, 121-122, 124-125, 134, 138-144, and 183 are under consideration on the merit.

Withdrawn Disclosure Objection
The objection to disclosure is hereby withdrawn in view of arguments dated 03/16/21. 

Withdrawn Drawing Objection
The objection to drawings is hereby withdrawn in view of amendments dated 03/16/21. 

Withdrawn Claim Objections
The objection to claim 121 is hereby withdrawn in view of arguments dated 03/16/21.  
  
Withdrawn Claim Rejections - 35 U.S.C. 112(b)
The rejection of claims 103 and 141-142 are rejected under 35 U.S.C. 112(b) is hereby withdrawn in view of amendments dated 03/16/21.   

Withdrawn Claim Rejections - 35 U.S.C. 112(d)


Applicant’s amendments dated 03/16/2021 necessitate the new grounds of rejection set forth below.

Claim Rejections - 35 U.S.C. 112(d)
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 

Claim 140 and 142 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 140, as amended, recites the limitation of “wherein the topical solution induces hair follicle stem cell differentiation and/or hair”.  However, this is considered properties of the topical solution, which necessarily possesses the same properties as the topical solution of claim 125.  Thus, claim 140 is not further limiting claim 125.
Claim 142, as amended, recites the limitation of “wherein the increase in sulfotransferase activity … converts minoxidil non-responders to responders.  Since there is no further step limitation of how to converting minoxidil non-responders to responders, the method of claim 125, as written, would inherently doing what claim 142 does.  Thus, claim 142 is not further limiting claim 125.

Claims 103, 140, and 142 will not be addressed separately because prior art meet the limitations of claim 125 would satisfy claims 103, 140, and 142. 

Claim Rejections - 35 U.S.C. 103 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 103, 121-122, 124-125, 134, 138-144, and 183 are rejected are rejected under 35 U.S.C. 103 as obvious over Cornelius et al (“Cornelius”, US patent application 20030007941 A1, published January 9, 2003) and de Rijk (US 20090214628 A1, published August 27, 2009).
The claims embrace a method for treating alopecia, the method comprising:  administering a topical solution containing an alkalinizing agent that will increase sulfotransferase activity and increase the sulfonation capacity of the outer root sheath of hair follicles; and applying a topical or oral dosage form of minoxidil with, prior or after application of the topical solution containing the alkalinizing agent, wherein the topical solution raises the intracellular pH of cells in the outer root sheath of the hair follicles.
In addition, claim 125 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited steps and components.

Claim 124 recites the limitation of “a topical proton pump agonist” in line 3.  There is no definition nor an example in the specification.  Since the agonist is used for alkalinizing the pH of cells, any basis agent, organic or inorganic, in the prior art would read on claim 124.  
Claim 134 recites the limitation of “wherein the method further comprises up-regulating the sulfonating capacity of hair bearing skin, hair follicles, and/or keratinocyte cells” in line 2-3.  Since, except penetration enhancer, there is no further step limitation of how to up-regulating the sulfonating capacity of hair, etc. the method of claim 125, as written, in the presence of a penetration enhancer would inherently up-regulating the sulfonating capacity.  Thus, prior teaching the three essential elements, minoxidil, an alkalinizing agent and a penetration enhancer would inherently up-regulating the sulfonating capacity and meet the limitation of claim134.
Cornelius is directed to methods and compositions for treating hair loss (abstract, read on the preamble of treating alopecia in the instant claim 125).  Cornelius states that administration for the treatment of male pattern baldness: topical minoxidil (marketed as ROGAINE.RTM. by Pharmacia) and oral finasteride is known ([0005], read on the route of administration in the instant claim 125).  Cornelius teaches that administration of certain thyromimetic compounds, which activate thyroid hormone receptors in certain tissues, including those in the hair follicle which control growth and hair production ([0010]) and hair growth stimulants to be added to the compositions of the present invention are, for example, minoxidil and finasteride, with minoxidil being most preferred ([0293], read on the limitation of the active ingredient in the instant claims sodium carbonate, and the selection of carrier components depends on secondary considerations like taste, cost and shelf stability, and can readily be made by a person skilled in the art ([0287], read on the alkalinizing agent in the instant claims 121 and 124-125). Cornelius further teaches that non-limiting examples of penetration enhancers including octyl alcohol (a fatty alcohol), stearyl ether, octyl alcohol, ethyl laurate (fatty ester) may be used in the compositions ([0294], reads on the limitations of penetration enhancer in the instant claim 122).  Additionally, Cornelius teaches that the topical composition is in the form of a lotion, cream, ointment, shampoo, paste, gel, spray, aerosol or kit ([0027], read on the limitations of formulation in the instant claims 139).  Furthermore, Cornelius teaches that a shampoo is used daily by the subject ([0302], read on the limitation of applying frequency in the instant claim 144).  Cornelius recognizes the shortcoming of topical minoxidil as having limited efficacy and the search for efficacious hair growth inducers is ongoing ([005]).   
While teaching alkalinizing agents including sodium carbonate are compatible with minoxidil and other additives Cornelius does not expressly teach the pH nor glycerol.  These deficiencies are cured by de Rijk.  
de Rijk is directed to a method for treating hair loss ([0141]).  de Rijk teaches the method comprising topically applying the cleaning system and the hair loss benefit agent to a desired location on an animal or human, wherein the benefit agent is comprised of an effective amount of a hair loss treatment agent such as minoxidil or mixture thereof preferably from about 1 percent to about 5 percent based upon the total weight of the skin conditioning system ([0141]).  de Rijk 
 It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose glycerol as taught by de Rijk as the particular penetration enhancer to enhance the topical solution of Cornelius.  A person of ordinary skill would have been motived to do so to take advantage of penetration enhancer to achieve more effective therapeutic results.  Thus, in view of the teachings Cornelius and de Rijk, there would have been a reasonable expectation that adding penetration enhancer to the alkalinizing agent prior or after administration of minoxidil could be successfully improve the efficacy of minoxidil, absent evidence to the contrary.  
Regarding the limitation of “the method further comprises determining an increasing increase in hair growth, … using a colorimetric enzymatic test” in claim 103.  As disclosed in the specification, colorimetric enzymatic test is described by Goren et al as a means to test the level of sulfotransferase activity ([0160] and [0297]). It would have been obvious to choose a known method to assess the results of treatment.  The test itself does not increasing increase in hair growth, etc. 
Regarding the specific function of raising the intracellular pH of cells in the outer root sheath of the hair follicles in the instant claim 125, it is considered property of the alkalinizing agent, e.g. sodium carbonate.  The same chemical necessarily have the same properties.  According In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding the specific function of increasing hair growth in the instant claim 103, up-regulating the sulfonating capacity of hair bearing skin in the instant claim 134, and the mechanism of the alkalinizing agent achieves intracellular alkalization in the instant claim 138, inducing hair follicle stem cell differentiation in the instant claim 140, it is reasonable to believe that the method taught by Cornelius meet these limitations because the method by Cornelius comprising the same essential ingredients and the same topical administration foe the same purpose of treating hair loss.
Regarding the dosage form of minoxidil is applied after the administration of the topical solution in the instant claim 143, it is believed that one of ordinary skilled in art would have the knowledge to determine the sequence of applying the dosage of minoxidil.  In addition, selection of any order of performing process steps is prima facie obvious in the absence of unexpected results (see MPEP 2144).

Response to Arguments 
Applicant’s arguments filed 03/16/2021 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive. 
The arguments based on the non-literature cited in the non-final office action is moot because it is no longer a prior art.

CONCLUSION
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANZHI ZHANG/            Primary Examiner, Art Unit 1617